DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Claims
In the Reply filed 01 August 2022, Applicant amended claims 1, 2, and 14.  Claims 1-14 are pending.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The Terminal Disclaimer filed by Applicant on 01 August 2022 has been approved by the Patent Office.  Accordingly, all the obviousness-type double patenting rejections set forth in the previous Office action (01 April 2022) are withdrawn.  The examiner appreciates Applicant’s effort to advance prosecution.
Applicant’s amendments to claims 1, 2, and 14 overcome all the objections set forth in the previous Office action.
As stated in the previous Office Action, no rejection under 35 U.S.C. 103(a) has been advanced on the basis of Fey (“High-capacity carbons for lithium-ion batteries prepared from rice husk.” Journal of power sources 97 (2001): 47-51), which is considered the closest prior art.  Rather, the examiner has relied on the 37 CFR 1.132 Declaration filed by Applicant on 19 September 2019 during prosecution of parent Application No. 12/308,161 (now Patent No. 10,714,750) and sibling Application No. 15/417,756 (now Patent No. 10,756,346).  That Declaration, which was executed by Dr. Seiichiro Tabata, succeeded in rebutting the §103(a) rejection based on Fey, thereby progressing the parent application and sibling application to allowance.  Notice of Allowance in 12/308,161 (05 March 2020) and Notice of Allowance in 15/417,756 (16 April 2020).  
Because the porous carbon material recited in claim 1 of the present application is at least substantially the same as the porous carbon material recited in claim 1 of Patent No. 10,714,750, the examiner finds that the Tabata Declaration preemptively rebuts any §103(a) rejection that could have been advanced on the basis of Fey.
Claims 1-14 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
13 August 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611